

116 HR 4262 IH: Tax Refund Responsibility Act
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4262IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Mr. San Nicolas introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo ensure that refunds of overpayments of the Guam Territorial Income Tax are issued in a timely
			 manner, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tax Refund Responsibility Act. 2.FindingsCongress finds as follows:
 (1)For nearly two decades, the Government of Guam has been unable to set aside money to pay for income tax refunds and instead has relied on accumulated deficits and subsequent borrowing on the bond market, amassing close to half a billion dollars of debt, to pay accrued income tax refund payments owed to its taxpayers.
 (2)The enactment of an amendment to the Organic Act of Guam requiring that the Government of Guam deposit tax collections in the Income Tax Refund Efficient Payment Trust fund, as created by Guam Public Law 26–74, would prevent further unbalanced budgeting, deficit spending, chronic borrowing, and future burdens on the taxpayers of Guam.
 3.Timely refunds of overpayment of Guam Territorial Income TaxSection 31 of the Organic Act of Guam (48 U.S.C. 1421i) is amended by adding at the end the following:
			
 (i)The Governor of Guam shall ensure that— (1)each form filed by a person or entity for a refund of overpayment of the Guam Territorial Income Tax is processed by the Government of Guam not later than 90 days after such form was filed; and
 (2)a refund of the full amount of any overpayment of the Guam Territorial Income Tax that the Government of Guam has deemed valid is issued to the person or entity who filed for such refund not later than 90 days after the form for the refund was filed..
 4.Deposit to the Income Tax Refund Efficient Payment Trust FundThe Organic Act of Guam (48 U.S.C. 1421 et seq.) is amended by inserting after section 22D the following:
			
 23.Deposit to the Income Tax Refund Efficient Payment Trust FundNot later than 10 days after the end of each calendar month, the Governor of Guam shall ensure that there is directly deposited into the Guam Income Tax Refund Efficient Payment Trust Fund a percentage of the payroll withholding taxes and income taxes collected by the government of Guam for that month and a percentage of the self-employed payroll withholding taxes collected for the quarter, equal to the percentage of the budgeted forecasted amount set aside for income tax refunds, earned income tax credits, and child tax credits adopted in the Government of Guam’s fiscal year budget, so that not later than 10 days after the end of the calendar year, not less than the amount necessary for income tax refunds, earned income tax credits, and child tax credits for that calendar year shall have been deposited into the Trust Refund Efficient Payment Trust Fund..
 5.Effective dateThe amendments made by this Act shall take effect on the first January 1 to occur after the date of the enactment of this Act.
		